Name: Commission Regulation NoÃ 1006/2005 of 30 June 2005 amending Regulation (EC) NoÃ 1549/2004 derogating from Council Regulation (EC) NoÃ 1785/2003 as regards the arrangements for importing rice and laying down separate transitional rules for imports of basmati rice
 Type: Regulation
 Subject Matter: trade;  EU finance;  plant product;  tariff policy
 Date Published: nan

 1.7.2005 EN Official Journal of the European Union L 170/26 COMMISSION REGULATION No 1006/2005 of 30 June 2005 amending Regulation (EC) No 1549/2004 derogating from Council Regulation (EC) No 1785/2003 as regards the arrangements for importing rice and laying down separate transitional rules for imports of basmati rice THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1785/2003 of 29 September 2003 on the common organisation of the market in rice (1), and in particular Articles 10(2) and 11(4) thereof, Having regard to Council Decision 2005/476/EC of 21 June 2005 on the conclusion of an Agreement in the form of an exchange of letters between the European Community and the United States of America relating to the method of calculation of applied duties for husked rice (2), and in particular Article 2 thereof, Whereas: (1) Decision 2005/476/EC lays down special procedures for calculating the customs duties applying to Community imports of husked rice falling within CN code 1006 20 between 1 March 2005 and 30 June 2006. The necessary measures should therefore be taken as regards the customs duties applicable to imports of husked rice falling within CN code 1006 20 for the transitional period in question. (2) Decision 2005/476/EC also extends to 30 June 2006 the maximum period in which the Commission, pending the Regulation amending Article 11(2) of Regulation (EC) No 1785/2003, can adopt the measures on rice import arrangements by way of a derogation from Regulation (EC) No 1785/2003. (3) To prevent the arrangements laid down in Decision 2005/476/EC from being disrupted by improper import licence applications, the security for husked rice import licences should be set at a sufficiently high level. To this end a derogation should be made to Article 12(a) of Commission Regulation (EC) No 1342/2003 of 28 July 2003 laying down special detailed rules for the application of the system of import and export licences for cereals and rice (3). (4) As the Agreement approved by Decision 2005/476/EC applies from 1 March 2005, application of this Regulation as regards the customs duties applicable to husked rice imports and the amendments that result from it as regards wholly milled rice and basmati rice should apply from that same date. (5) Commission Regulation (EC) No 1549/2004 (4) should therefore be amended.. (6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1549/2004 is hereby amended as follows: (a) Article 1 is replaced by the following: Article 1 1. Notwithstanding Article 11(2) of Regulation (EC) No 1785/2003, the import duty on husked rice falling within CN code 1006 20 shall be fixed by the Commission within 10 days of the end of the reference period concerned: (a) at EUR 30 per tonne in the following cases:  where it is noted that the imports of husked rice made over the course of the marketing year just ended did not reach the annual reference quantity referred to in the first subparagraph of paragraph 3, less 15 %,  where it is noted that the imports of husked rice made over the course of the first six months of the marketing year do not reach the partial reference quantity referred to in the second subparagraph of paragraph 3, less 15 %, (b) at EUR 42.5 per tonne in the following cases:  where it is noted that the imports of husked rice made over the course of the marketing year just ended exceed the annual reference quantity referred to in the first subparagraph of paragraph 3, less 15 %, but do not exceed that same annual reference quantity plus 15 %,  where it is noted that the imports of husked rice made in the first six months of the marketing year exceed the partial reference quantity referred to in the second subparagraph of paragraph 3, less 15 %, but do not exceed that same partial reference quantity plus 15 %, (c) at EUR 65 per tonne in the following cases:  where it is noted that the imports of husked rice made over the course of the marketing year just ended exceed the annual reference quantity referred to in the first subparagraph of paragraph 3, plus 15 %,  where it is noted that the imports of husked rice made over the course of the first six months of the marketing year exceed the partial reference quantity referred to in the second subparagraph of paragraph 3, plus 15 %. The Commission shall fix the applicable duty only if the calculations made under this paragraph lead to its amendment. Until a new applicable duty is fixed, the duty fixed previously shall apply. 2. In order to calculate the imports referred to in paragraph 1, account shall be taken of the quantities for which import licences for husked rice falling within CN code 1006 20 were issued under the first subparagraph of Article 10(1) of Regulation (EC) No 1785/2003 in the corresponding reference period, except for the import licences for basmati rice referred to in Article 4 of this Regulation. 3. The annual reference quantity shall be 431 678 tonnes for the 2004/2005 marketing year. This quantity shall be increased by 6 000 tonnes a year for the 2005/2006, 2006/2007 and 2007/2008 marketing years. The partial reference quantity for each marketing year shall correspond to half the annual reference quantity referred to in the first subparagraph.; (b) the following Article 1a is added: Article 1 a Notwithstanding Article 12 of Regulation (EC) No 1342/2003, the security relating to the import licences for husked rice shall be EUR 30 per tonne.; (c) the following Article 1b is inserted: Article 1 b Notwithstanding Article 11(2) of Regulation (EC) No 1785/2003, the import duty for wholly milled rice falling within CN code 1006 30 shall be EUR 175 a tonne.; (d) the following Article 1c is inserted: Article 1 c Notwithstanding Article 11(2) of Regulation (EC) No 1785/2003, the basmati rice varieties falling within CN codes 1006 20 17 and 1006 20 98 listed in Annex I to this Regulation shall qualify for a zero rate of import duty. Where the first paragraph applies, the measures provided for in Articles 2 to 8 shall apply.; (e) the second paragraph of Article 9 is deleted; (f) in Article 10 the import duties referred to in Article 1(1) of this Regulation is replaced by the import duties for husked rice established in accordance with Article 1 of this Regulation or, as appropriate, the import duty for wholly milled rice referred to in Article 1b,; (g) in Article 11, 30 June 2005 is replaced by 30 June 2006; (h) in Annex I, the title is replaced by: Article 2 The first fixing of duties under Article 1(a) shall be made within three days of the publication of this Regulation. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. Article 1(a), (c), (d), (f), and (h) shall apply from 1 March 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 June 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 270, 21.10.2003, p. 96. (2) See page 67 of this Official Journal. (3) OJ L 189, 29.7.2003, p. 12. Regulation as last amended by Commission Regulation (EC) No 1092/2004 (OJ L 209, 11.6.2004, p. 9). (4) OJ L 280, 31.8.2004, p. 13.